Citation Nr: 0013595	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1987 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  In November 
1999, the Board requested an opinion from a Veterans Health 
Administration (VHA) medical expert.  In November 1999, the 
requested VHA opinion was incorporated into the record.  In 
December 1999, the appellant was provided with a copy of the 
VHA opinion and notified of her right to submit additional 
evidence and/or argument.  She was informed that any 
additional evidence submitted, within sixty days of the date 
of the notice and without an accompanying written waiver of 
her procedural right to a review of the evidence by the RO 
under the provisions of 38 C.F.R.§ 20.1304, would have to be 
referred to the RO for review in most cases.  In February 
2000, the appellant submitted additional relevant evidence.  
The additional documentation was not accompanied by a written 
waiver of the appellant's right to RO review.  The appellant 
has been represented herself throughout this appeal.  


REMAND

In reviewing the record, the Board observes that the 
appellant has recently submitted additional relevant evidence 
in support of her claims.  The additional documentation was 
received within sixty days of the Board's December 1999 
transmittal of the November 1999 VHA decision to her.  The 
appellant has not waived her right to RO consideration of the 
additional relevant evidence.  Therefore, the appellant's 
claims must be remanded to the RO for review of the 
additional evidence.  In light of the foregoing, this case is 
REMANDED for the following action:

1.  The RO should review the additional 
evidence submitted by the appellant to 
the Board and all other evidence 
incorporated into the record since the 
last supplemental statement of the case, 
if any, and reevaluate her entitlement to 
service connection for the cause of the 
veteran's death and basic eligibility for 
Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  

2.  If the appellant's claims remain 
denied, the RO should issue a 
supplemental statement of the case to the 
appellant which addresses the additional 
evidence.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the 


final disposition of the appellant's claims.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

